Title: 19th.
From: Adams, John Quincy
To: 


       This morning the junior’s Prescott, and Wier, were publicly admonished for having had riotous noises at their chambers, last week. The sentence is considered all over college, as uncommonly severe, and by many as wholly unmerited, at least on the part of Prescott.
       We had in the evening a meeting of the ΦBK. at Fiske’s chamber. A dissertation was read by Freeman, but the other exercices were omitted: it was voted that a number of books should be bought to add to the library belonging to the Society. Andrews and Fiske, were chosen as a committee to purchase them.
       William Cranch of Braintree, was 17 the 17th. of last July. The ties of blood, strengthened by those of the sincerest friendship, unite me to him, in the nearest manner. Our sentiments upon most subjects are so perfectly similar, that I could not praise his, without being conscious of expressing a tacit applause of my own. His manners I can however pronounce amiable; his spirit, nobly independent: his judgment sound, and his imagination lively. His thirst for useful knowledge, and his fondness for study is not surpassed by that of any individual in the Class: happy were it for me; if with a perfect coincidence with his opinions in general, I could unite, the same talents, and the same accomplishments.
      